DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US-10662676-B1) in view of Scholz (WO-2018050150-A1).

With regards to claim 1, Monroe discloses a vehicle hood securing device (300 Figure 3, Col 1 Line 20) comprising: 
a pin (336 Figure 3) or other member, at least indirectly attached to the vehicle hood (324 Figure 3), which moves under pressure by an operator (actuator 338, Figure 3); 
Monroe does not disclose at least one electric switch.
However, Scholz discloses another motor vehicle hood latch which includes at least one electric switch (12 Figure 1), at least indirectly attached to the vehicle (via hinge 5), to (PP 0021) to the vehicle via a control unit (15 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the hood hinge position sensor and control unit of Scholz to the hood securing device of Monroe, in order to achieve automatic operation of other vehicle features. Specifically, one would add the sensor of Scholz to the hinge (334 Figure 3) of Monroe in order to detect when the pin (336 Figure 3) is in the latched position (Figure 4).
Thus Monroe in view of Scholz teaches a sensor (12 Figure 1 – Scholz) in mechanical connection (via motion of hinge 334 – Monroe) with the pin or other member; 
wherein movement of the pin or other member under pressure by the operator (338 Figure 3) causes the hood to be secured (Figure 4) to the vehicle (322 Figure 3) and the electric switch to send a signal (PP 0021 – Scholz) to the vehicle.

With regards to claim 2, Monroe in view of Scholz teaches the apparatus of claim 1, comprising: 
an outer housing (320, 318 Figure 3 - Monroe) with at least two holes (342, 332 Figure 4) to accept a cotter pin or other self-locking device (328 Figure 5); 
at least one hole (344 Figure 4) on the pin (336 Figure 4) or other member that can mate (by passing through, as in Figure 4) with the holes on the outer housing; 
wherein the electric switch (12 Figure 1 – Scholz) is attached to the housing (via hinge 334, Figure 4 – Monroe, see claim 1) to communicate signals (PP 0021, Scholz) to the vehicle, and is in mechanical connection with the pin or other member; and 
(by the hole in the pin 344 moving through the holes 342, 332 of the outer housing, Figure 4) and inserting the cotter pin or other self-locking device (328 Figure 5) into the mated holes causes the hood to be secured to the vehicle, and the electric switch to send a signal (PP 0021, Scholz) to the vehicle.

With regards to claim 4, Monroe in view of Scholz teaches the apparatus of claim 2, 
wherein the signal (PP 0021, Scholz) sent from the electric switch (12 Figure 1 – Scholz) communicates with an ignition interrupter switch (“the signal of the sensor 12 can also be used to interrupt an ignition of an internal combustion engine or other engine inside the motor vehicle” [PP 0041]).

With regards to claim 7, Monroe in view of Scholz teaches the apparatus of claim 2,
comprising a compression spring (“hinge 334 that is spring-biases the cover 326 into the aperture 332” [Col 5 Line 26]) within the outer housing (320, 318 Figure 3 - Monroe) which attaches (via hinge 334, Figure 4 – Monroe) to the electric switch (12 Figure 1 – Scholz, see claim 1) and the pin (336 Figure 4 - Monroe) or other member, and biases the pin or other member in an axial direction away from the electric switch (the spring of Monroe is connected to and biases the pin 336 to the left [away from the switch] by resisting the pin’s movement [via cover 326] into the locking position of Figure 5).

3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe in view of Scholz in further view of Imamura (US-10059305-B2).

With regards to claim 3, Monroe in view of Scholz teaches the apparatus of claim 1.
Monroe in view of Scholz does not teach that the device communicates with the vehicle by a wireless signal.
However, Imamura discloses a vehicle communication system with a control unit for processing sensor inputs and automatically actuating other vehicle systems, in which a device (15 Figure 1) communicates (via mobile device 2 [Figure 1] during the device control process of Figure 5) with the vehicle (101 Figure 1) by a wireless signal (Col 4 PP 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to add the control system with wireless communication of Imamura to the vehicle of Monroe. One would have been motivated to make this addition to the vehicle of Monroe in order to gain remote control over vehicle functions.

With regards to claim 5, Monroe in view of Scholz teaches the apparatus of claim 2, 
Monroe in view of Scholz is silent on whether the signal sent from the electric switch communicates with a transmission or accelerator of the vehicle.
However, Imamura discloses a vehicle communication system with a control unit for processing sensor inputs and automatically actuating other vehicle systems, in which an engine control unit (58 Figure 2) in communication with a central control unit (10 Figure 1) is in communication with an accelerator (Col 6 Line 16). Therefore, it would have been obvious to (PP 002 – Scholz) sent from the electric switch (12 Figure 1 – Scholz) to the control unit (15 Figure 1 – Scholz) to communicate with a transmission or accelerator of the vehicle, as taught by Imamura. One would have been motivated to add this communication with the accelerator to the vehicle of Monroe in order to provide more inputs to the control system for automatic operations.

With regards to claim 6, Monroe in view of Scholz teaches the apparatus of claim 2.
Monroe in view of Scholz is silent on whether the signal sent from the electric switch is to activate or deactivate one or more lights.
However, Imamura discloses a vehicle communication system with a control unit for processing sensor inputs and automatically actuating other vehicle systems, in which a lighting control unit (58 Figure 2) in communication with a central control unit (10 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal (PP 002 – Scholz) sent from the electric switch (12 Figure 1 – Scholz) to the control unit (15 Figure 1 – Scholz) to activate or deactivate one or more lights. One would have been motivated to add this control of a light to the vehicle of Monroe in order to create a visual hood latch indicator.

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-3633390-A: A similar hood securing device.
JP-2002206363-A: A similar hood securing device.
US-20090288897-A1: A similar hood securing device.
US-8231149-B1: A similar hood securing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675